Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Michael Medley on 12/15/2021 

IN THE CLAIMS dated 12/01/2021, the examiner has amended the claims as follows:
(Note that the symbols “--” before and after a portion of a claim to be changed are used to designate the beginning and end of that claim portion - they are not to be interpreted as part of an amendment or included in the final claim set)

In Claim 1, line 8, insert “and” at the end of the line after the semicolon
In Claim 1, line 18, insert “and” at the end of the line after the semicolon
In Claim 1, line 19, delete the comma (“,”) after “wherein”
In Claim 1, lines 20-21, change “a plane (73) of the barrier wall (70), limited by the delimiting wall or walls (30, 40, 50),” to -- a plane (73) of the barrier wall (70), limited by the floor (30) of the delimiting wall or walls (30, 40, 50) and the target wall (60), --
Amend the below claims as follows:

floor of the delimiting wall or walls (30, 40, 50) is disposed at a lower elevation than a bottom edge (22) of the opening for the port (21, 21") such that a step (23) is introduced between the floor (30) 

	11.	Inlet arrangement for collection of carry over (10) according to claim 1, characterized in that the inlet wall (20), target wall (60) and barrier wall (70) of the inlet arrangement for collection of carry over (10) are planar, vertical walls.

	12. 	Regenerator assembly comprising an inlet arrangement for collection of carry over (10) according to claim 1, characterized in that a housing of the regenerator (80).

	14.	Regenerator assembly according to claim 12, characterized in that the inlet arrangement for collection of carry over (10) is arranged on top of [[a]] the first pass (81) of the regenerator (80) and inside [[a]] the housing of the regenerator (80) such that gas entering the inlet arrangement for collection of carry over (10) via the opening for the port (21, 21") is guided through the inlet arrangement for collection of carry over (10) and exits the inlet arrangement for collection of carry over (10) at the recess (71) of the barrier wall (70) of the inlet arrangement for collection of carry over (10) a second pass (82) of the regenerator (80) and further through the first pass (81) of the regenerator (80) and exits the regenerator (80) through [[the]] a canal (85).

Allowable Subject Matter
2.	Claims 1-6 and 9-14 are allowed.
The following is an examiner’s statement for reason of allowance:

	The amendment filed 12/01/2021 has been entered. The amendment has overcome the drawing objections, claim objections and 112(b) rejections previously set forth - those drawing objections, claim objections and 112(b) rejections have been withdrawn accordingly. 
Regarding independent Claim 1: The subject matter of Claim 1 is considered to be allowable for incorporating the subject matter of dependent Claim 8 (now canceled) which was deemed to contain allowable subject matter in the Non-Final Rejection filed 8/31/2021. No rejections remain and independent Claim 1 and dependent Claims 2-6 and 9-14 are consequently allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        12/10/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762